 MONTGOMERY WARD & CO., INCORPORATED343Montgomery Ward&Co., IncorporatedandRetail Store Em-ployees Union,Local 344, affiliated with Retail Clerks Interna-tional Association,AFL-CIO,Petitioner.Case No. 14-RC-3548.August 6,1959DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to stipulation for certification upon consent election, anelection by secret ballot was conducted on March 3, 1959, under thedirection and supervision of the Regional Director for the FourteenthRegion.Following the election, the Regional Director served uponthe parties a tally of ballots which showed that of approximatelyseven eligible voters, six cast valid ballots, of which three were for andthree were against the Petitioner.On March 9, 1959, the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with the Board'sRules and Regulations, the Regional Director conducted an investiga-tion and on June 11, 1959, issued and served apon the parties his re-port on objections,'a copy of which is attached, recommending thatone objection be sustained, that the election be set aside, and that a newelection be ordered.The Employer filed exceptions to the RegionalDirector's report and a brief in support of its exceptions.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.As stipulated by the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All employees employed at the Employer's Alton, Illinois, catalogstore, excluding store manager, guards, watchmen, professionals, andsupervisors as defused in the Act.5.The Board' has considered the Petitioner's objections, the Re-gional Director's report, and the Employer's exceptions thereto, andhereby adopts the findings and recommendations of the Regional Di-rector with the modifications and additions noted below.''Pursuantto the provisionsof Section 3(b) of the Act, the Board has delegated itspowers in connectionwith thiscase to a three-member panel [Members Rodgers, Bean,and Panning].2 In the absenceof any exceptionsthereto, weadoptpro forma,the Regional Director'srecommendationthat Objection No. 2 relatingto the manner in which notices of the elec-tion were posted beoverruled.124 NLRB No. 44. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issue presented by the Employer's exceptions to the RegionalDirector's report is whether the Regional Director erred in holdingthat a question-and-answer session with six of the seven eligibles inthe above unit held within the 24-hour period immediately precedingthe election interfered with the election.The Employer contends that the question-and answer session wasnot an "election speech" within the meaning of thePeerless Plywoodrule,3 and that the gathering in any case was voluntary and attendancewas not required by the Employer.We find these contentions to bewithout merit.In our opinion,the question-and-answer session was,as detailed in the attached Regional Director's report, arranged by theEmployer to give the employees information concerning the desir-ability of selecting a bargaining representative in the election. It isalso clear that the Employer's response to certain questions indicatedits opposition to employee organization.Althoughthere was noformal speech in the usual sense, the Employer's expression of its anti-union views is the type of campaign electioneering which was intendedto be regulated under thePeerless Plywoodrule.We therefore agreewith the Regional Director that under the facts of this case the ques-tion-and-answer session was a "speech."As to the use of company time for the meeting, the investigationrevealed that one employee was off duty and attended on her own timeand two employees,as conceded by the Employer,were paid by it forthe time spent at the meeting.With respect to the remaining threeemployees,it is not clear whether they attended on their own or com-pany time,as the group assembled shortly before or about the timethey finished work. In any event,for purposes of applying the rule,it is sufficient that some of the employees attended the meeting on com-pany time.4Nor is it material that the two employees who admittedlyattended on company time, deemed it necessary to request permissionto attend,as the rule was designed to bar absolutely the use of com-pany time for campaign speeches during the 24-hour period immedi-ately preceding the election..Indeed, there is language in thePeer-lessPlywoodcase itself which makes it clear that the issue of"voluntary"attendance only arises if the employees are attending ontheir"own time." 5We therefore find the above conduct violated thePeerless Plywoodrule.Accordingly,we adopt the Regional Director'srecommendation and shall set aside the election and order a new one.[The Board set aside the election.][Text of Direction of Second Election omitted from publication.]S 107 NLRB 427.4 SeeTexas City Chemicals,Inc.,109 NLRB 115. 11.6.sThus,in defining the scope of the rule, the Board stated that it would not"prohibit",employers or unions from making campaign speeches on or off company premises duringthe 24-hour period if employee attendance is voluntaryandon the employees'own time."[Emphasis supplied.]See, e.g.,FalmouthCompany,115 NLRB 1533,1535;RobbinsPacking Corp.,115 NLRB 1429, 1430;Rinn Corporation,119 NLRB 1410, 1411. MONTGOMERY WARD & CO., INCORPORATED345REPORT ONOBJECTIONS TO ELECTIONPursuant to a stipulation for certification upon consent election executedFebruary 17, 1959, and approved by the Regional Director on February 19, 1959,an election was conducted on March 3,1959, among the employees described insection 11 of the stipulation.The tally of ballots shows the results of the electionto be as follows:Approximate number of eligible voters------------------------------7Void ballots-----------------------------------------------------0Votes cast for Petitioner-----------------------------------------3Votes cast against participating labor organization--------------------3Valid votes counted----------------------------------------------6Challenged ballots-----------------------------------------------0Valid votes counted plus challenged ballots--------------------------6A majority of the valid votes counted was not cast for Petitioner.The ObjectionsOn March 9, 1959, the Petitioner filed timely objections to conduct affecting theresults of the election.Objection No. 1The Company District Manager, a Mr. Schott, addressed the employees at ameeting at about 5:30 p.m. on Monday, March 2, 1959, in the store at 1802East Broadway in Alton, Illinois, and attempted to discourage membership intheUnion by telling employes that they could do better for themselves bydealing directly and individually with the Company than they could throughcollective bargaining with the Union representing them.The RC Election inthe matter had been scheduled for Tuesday, March 3, 1959 at 9:15 a.m. to9:45 a.m. in the store at the location hereinabove set forth. Ignorance of theBoard's "24 hour rule" can not even be pleaded even if pertinent, because theRegional Director warned Mr. Schott of the consequences of his holding saidmeeting when I talked to him in person in the store at about 5:00 p.m. Monday,March 2, only about 30 minutes before his meeting was held.Objection No. 2Said "NOTICE OF ELECTION" and the corrected copy of same sent out bythe Board, were fastened to a bulletin board in the folded condition in whichthey were removed from the envelope in which they were received, that is,the letter of transmittal and the "Instructions to Election Observers" werestapled tothe front of the folded "NOTICE OF ELECTION" and fastened withthumb tacks to the bulletin board with the said "NOTICE OF ELECTION"being almost completely obscured by said letter of transmittal and "Instructionsto Election Observers."This matter was called to the attention of the ElectionExaminer, Mr. Howard W. Solomon, who removed same and took them withhim, after they had been photographed by the undersigned in his presence.Subsequent to filing of the objections the Employer filed a statement of its posi-tion,admitting certain facts in respect to each objection, but contending that therewas no basis for setting aside the election.Pursuant to section 5 of the stipulation and Section 102.69 of the Board's Rulesand Regulations, Series 7, as amended, the Regional Director has caused an investi-gationto be made and reports thereon as follows:Conclusions as to Objection No. 1The investigation revealed that sometime during the week immediately precedingthe week of the election, Store Manager Maxwell advised employees that DistrictManager Schott would be in the store the following Monday for the purpose oftalking to employees and answering any questions they might have.Maxwell didnot mention whether employees would be required to talk with Schott when he didarrive.On Monday, March 2,1 Schott arrived at the store sometime before 5 p.m.Shortly after his arrival Schott was engaged in conversation by Petitioner's repre-sentative, Paul Jones, who told Schott that a meeting such as Schott was planningThe election was conducted on Tuesday, March 3, between the hours of 9 :15 and9 :45 a.m. 346DECISIONSOF NATIONALLABOR RELATIONS BOARDto hold had been ruled by the National Labor Relations Board to be a basis forsetting aside elections.After some conversation, Jones left the store.StoreMana-gerMaxwell then told several employees that now was the time to ask their ques-tions of Schott.Schott then went to the rear of the store to the area known as the "pit" room.Employees present in the store at the time followed him to his area.Maxwellherself remained in the front of the store waiting on customers. Several of theemployees state that they went to the rear of the store because it was expected ofthem, and some employees state they went to meet with Schott because they hadquestions to ask.2Schott told the assembled employees that he couldn't make a speech to thembecause it would be breaking a rule, but said that he would try to answer anyquestions that they might have. 'Several employees asked if they could not bepaid for the overtime they worked from time to time, and Schott replied that theywould only be paid straight time.Another employee asked Schott why her presentrate was lower than the rate which had been paid to her predecessor. Schott an-swered that he did not know, but that he would have to look into the matter.The only direct mention of the Union, according to employees, occurred when anemployee asked if the commissions would be cut if the Union won the election.Schott replied that he would personally guarantee that the commissions would notbe cut if the Union got in.Employees seem to be in substantial agreement thatthe meeting lasted about 30 to 45 minutes.The employees then left the rear ofthe store.Some of them returned to work; others whose workday had ended leftthe store .3The Union contends that this meeting falls within the rule ofPeerless PlywoodCompany,4in which case an election was set aside because of a noncoercive speechmade by an employer. In this case the Board enunciated the following rule:Accordingly, we now establish an election rule which will be applied in allelection cases.This rule shall be that employers and unions alike will beprohibited from making election speeches on company time to massed assem-blies of employees within 24 hours before the scheduled time for conducting anelection.Violation of this rule will cause the election to be set aside when-ever valid objections are filed.... Moreover, the rule does not prohibit employers of unions from makingcampaign speeches on or off company premises during the 24-hour period ifemployee attendance is voluntary and on the employees' own time.The issue presented is whether the Employer violated the rule thus set forth.First, it is clear that the meeting took place within the 24-hour period precedingopening of the polls.The second factor to consider is whether the meeting took place on companytime.Investigation shows that on the day in question the working schedule $ wasas follows:9:00 a.m.-5:30 p.m.-RamseyMillerLittleton12:30 p.m.-9:00 p.m.-Shakleford5:00 p.m.-9:00 p.m.-SunderlandThe Employer's position is that the employees assembled voluntarily in the backroom sometime after 5:30 p.m. by which time Littleton, Miller, and Ramsey hadcompleted their regular work schedule, and that Sunderland and Shakleford soughtand received permission from Manager Maxwell to join the group.The Regional Director concludes, from all the evidence, that the meeting withthe employees began between 5:15 and 5:30 p.m. and lasted until about 6 p.m. Itthus appears that some, if not all, the employees working that day were on duty(i.e., "company time") at the time of the meeting.62Various times are given by employees as to when the meeting began.These esti-mates range from 4 :45 p.m. until shortly before 5 :30 p.m.Most employees are in agree-ment that the session lasted for about a half or three-quarters of an hour.8 None of the employees had pay deducted for time spent at the meeting.4 107 NLRB 427.5 Although employee Mary Jane Taylor was not scheduled to work that 'day, she cameto the store on her own time in order to be present at the meeting.6 SeeMid-South Packers, Inc.,110 NLRB 628. MONTGOMERY WARD & CO., INCORPORATED347The Regional Director also concludes from the evidence that there was no clearindication to the employees that their attendance was voluntary.Therefore, theemployees justifiably assumed that attendance at the meeting was compulsory?The next question is whether the utterances of Schott at the meeting were suchas to constitute "an election speech" within the meaning of thePeerless Plywoodcase.The Employer contends that they do not.It is quite true that Schott's remarks cannot be literally described as "an electionspeech."However, the fact that Schott did not make a formal speech, but an-swered questions asked by the employees, is not of itself sufficient to take the meetingout from under thePeerless Plywoodrestriction.Rather, the purpose and contentof the meeting must be considered in the light of the stated objective of thePeerlessPlywoodrule.The Employer describes the meeting of Schott with the employeesas follows:There were one or two questions concerning the union.Mr. Schott indicatedthat he preferred not to answer the questions about the company's position onunions in view of the 24-hour rule of the board.However, several of theemployees insisted that they wanted to know precisely what the company'spolicy was.At their urging Mr. Schott told them they were free to join theunion or not to join the union as they saw fit.He also indicated that he feltthe company's present system of appraisal of the employee's performance aswell as their own productivity and aggressiveness was the best kind of planfor them.He indicated that the employees could earn more money throughtheir own ability than they could through any outside organization.It is the view of the Regional Director that the above statement clearly revealsthat the purpose of the meeting was to make certain that the employees fully under-stood the policies and practices of the Company with respect to wages, commis-sions, and other benefits so as to enable them to evaluate these benefits againstprospective benefits to be obtained from union representation.The meeting thusconstituted a "campaign" against the Union within thePeerless Plywoodrule.Theprohibition of thePeerless Plywoodrule is not to be defeated by the subterfuge ofterming the meeting with employees as "a question and answer period" instead of"an election speech."The Regional Director therefore concludes that objection No. 1 has merit andthat it be sustained.Conclusions as to Objection No. 2Objection No. 2 concerns the manner in which the notices of election wereposted in the store several days prior to the election.The Board's standard "Notice of Election"8 is set outon a sheet of paper 14inches long and 17 inches wide.On the left side of this sheet is printed generalinformational matter under headings of "Rights of Employees," "Purpose of Elec-tion," "Secret Ballot," etc.On the right-hand side of the notice appears in mimeo-graphed form a description of the voting unit, the time and place of election, and asample ballot.On February 24 the Regional Office mailed to .the Employer's store three copiesof the notice of election which had been prepared for this case.With the notices,which were folded to accommodate to the mailing envelope, were copies of the formentitled "Instructions to Election Observers" together with a letter of transmittal.StoreManager Maxwell states that she read the notice to employees and thenposted the notice and the accompanying material on the side of the storage binwhich informally serves as a bulletin board for employees. In so doing she didnot unfold the notices but fastened them and the other material on both uppercorners just as they had been arranged in the envelope.The result was that mostof the election notice was obscured although the bottom of the sample ballot re-mained visible.The lower corners of the sheets of paper were not fastened downso that employees were free to lift the forms on top of the notice and thus couldread the entire right-hand half of the notice.They could not, however, read theleft-hand side of the notice since it was folded under.On February 27, the Regional Office discovered that the notice of election hadstated the year of the eligibility date as 1949 instead of 1959.Accordingly, thatsame day a corrected set of notices was mailed to the store which gave the correctyear.The store manager posted this set of notices beside the original notice andin the same manner as she had posted the original notice.7 Robbins Packing Company,115 NLRB 1429.8 Form NLRB 707. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union states in its objection that the notice was improperly displayed, con-tending that because of this one eligible employee was not advised of his right tovote and thus failed to cast a ballot in the election.The investigation showed that the only eligible employee who did not vote wasJames Covington, who is employed as a part-time janitor.Covington attends highschool 8:30 a.m. to 3:30 p.m. daily. After school he spends 2 hours daily in the store,cleaning desks, sweeping the floor, dusting displays, and emptying waste baskets.This work takes him to all parts of the store.Covington states in his affidavitthat: "I didn't vote in the election for one thing because I didn't know about it[the time and date] and also because of the early hour I couldn't have been thereanyway since it was during my school hours and I would have been in school."Covington states that he seldom reads the various notices posted on the bulletinboard because they usually did not concern him.He admits that although he wasaware that an election was scheduled, he failed to read the notice or to make anyinquiries as to the scheduled date and time.Under these circumstances, Covington's failure to vote is not attributable to themanner in which the notices were posted. Since he did not see the notice at all,the manner of posting becomes immaterial as to him.The notice of election wasavailable in the place where notices to employees are customarily posted.Fur-thermore, Covington could have determined the election date and hours by simplyasking the store manager, who did remark at one time to Covington that an electionwould be held soon, although she did not specify the date.The Regional Director therefore concludes that the manner in which the electionnotices were posted did not cause any eligible employee to refrain from voting.The Regional Director having concluded that objection No. 2 lacks merit, recom-mends that it be overruled.[Recommendations omitted from publication.]Robertson Paper Box Company,IncorporatedandGeneral Team-sters,Chauffeurs and Warehousemen,Local Union No. 493,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No.1-RC-5455.August 6, 1959SUPPLEMENTAL DECISION AND SECOND DIRECTIONOF ELECTIONOn March 2, 19591 the Board issued a Decision and Direction of Elec-tion in this proceeding, finding a unit of production and maintenanceemployees appropriate for the purposes of collective. bargaining.'Thereafter, on March 20, 1959, Norwich, Connecticut, Printing Spe-cialties and Paper Products Union, Local No. 494, subordinate to In-ternational Printing Pressmen and Assistants Union of North Amer-ica, AFL-CIO, herein called Local 494, one of the Intervenors herein,filed a motion to amend the Decision and Direction of Election bysevering a craft unit composed of the Employer's printing pressmen,cutting pressmen, and creasing pressmen, their apprentices and help-ers.On March 26, 1959, the Board issued a telegraphic notice to showcause why it should not find appropriate for purposes of collectivebargaining a craft unit as requested by Local 494, and a residual pro-1 Unpublished.124 NLRB No. 45.